Title: From Benjamin Franklin to John and Sarah Jay, 9 October 1782
From: Franklin, Benjamin
To: Jay, John,Jay, Sarah


Passy 9. Oct. 1782.
Dr. Franklin regrets exceedingly that his Health does not permit him the honour & Pleasure of waiting upon Mr. & Mrs. Jay, according to their obliging Invitation.— He hopes Mr. & Mrs. Jay will condescend to indemnify him for the Loss he sustains, by honouring him with their Company at Dinner on Saturday next.— The Dr. would be happy to see Mr. Murowe at the same time.
 
Endorsed: From Doctr Franklin 9 Octr. 1782
